(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

MOHAMAD, INDIVIDUALLY AND FOR ESTATE OF RAHIM, 

 DECEASED, ET AL. v. PALESTINIAN AUTHORITY 

                     ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
          THE DISTRICT OF COLUMBIA CIRCUIT

     No. 11–88. Argued February 28, 2012—Decided April 18, 2012
While visiting the West Bank, Azzam Rahim, a naturalized United
 States citizen, allegedly was arrested by Palestinian Authority intel-
 ligence officers, imprisoned, tortured, and ultimately killed. Rahim’s
 relatives, petitioners here, sued the Palestinian Authority and the
 Palestine Liberation Organization under the Torture Victim Pro-
 tection Act of 1991 (TVPA), which authorizes a cause of action
 against “[a]n individual” for acts of torture and extrajudicial killing
 committed under authority or color of law of any foreign nation. 106
 Stat. 73, note following 28 U. S. C. §1350. The District Court dis-
 missed the suit, concluding, as relevant here, that the TVPA’s au-
 thorization of suit against “[a]n individual” extended liability only to
 natural persons. The United States Court of Appeals for the District
 of Columbia Circuit affirmed.
Held: As used in the TVPA, the term “individual” encompasses only
 natural persons. Consequently, the Act does not impose liability
 against organizations. Pp. 2–11.
    (a) The ordinary, everyday meaning of “individual” refers to a hu-
 man being, not an organization, and Congress in the normal course
 does not employ the word any differently. The Dictionary Act defines
 “person” to include certain artificial entities “as well as individuals,”
 1 U. S. C. §1, thereby marking “individual” as distinct from artificial
 entities. Federal statutes routinely distinguish between an “individ-
 ual” and an organizational entity. See, e.g., 7 U. S. C. §§92(k), 511.
 And the very Congress that passed the TVPA defined “person” in a
 separate Act to include “any individual or entity.” 18 U. S. C.
2               MOHAMAD v. PALESTINIAN AUTHORITY

                                   Syllabus

    §2331(3). Pp. 2–5.
       (b) Before a word will be assumed to have a meaning broader than
    or different from its ordinary meaning, Congress must give some in-
    dication that it intended such a result. There are no such indications
    in the TVPA. To the contrary, the statutory context confirms that
    Congress in the Act created a cause of action against natural persons
    alone. The Act’s liability provision uses the word “individual” five
    times in the same sentence: once to refer to the perpetrator and four
    times to refer to the victim. See TVPA §2(a). Since only a natural
    person can be a victim of torture or extrajudicial killing, it is difficult
    to conclude that Congress used “individual” four times in the same
    sentence to refer to a natural person and once to refer to a natural
    person and any nonsovereign organization. In addition, the TVPA
    holds perpetrators liable for extrajudicial killing to “any person who
    may be a claimant in an action for wrongful death.” See TVPA
    §2(a)(2). “Persons” often has a broader meaning in the law than “in-
    dividual,” and frequently includes non-natural persons. Construing
    “individual” in the Act to encompass solely natural persons credits
    Congress’ use of disparate terms. Pp. 5–6.
       (c) Petitioners’ counterarguments are unpersuasive. Pp. 6–11.
          (1) Petitioners dispute that the plain text of the TVPA requires
    this Court’s result. First, they rely on definitions that frame “indi-
    vidual” in nonhuman terms, emphasizing the idea of “oneness,” but
    these definitions make for an awkward fit in the context of the TVPA.
    Next they claim that federal tort statutes uniformly provide for liabil-
    ity against organizations, a convention they maintain is common to
    the legal systems of other nations. But while “Congress is under-
    stood to legislate against a background of common-law adjudicatory
    principles,” Astoria Fed. Sav. & Loan Assn. v. Solimino, 501 U. S.
    104, 108, Congress plainly evinced its intent in the TVPA not to sub-
    ject organizations to liability. Petitioners next argue that the TVPA’s
    scope of liability should be construed to conform with other federal
    statutes they claim provide civil remedies to victims of torture or ex-
    trajudicial killing. But none of the statutes petitioners cite employs
    the term “individual,” as the TVPA, to describe the covered defend-
    ant. Finally, although petitioners rightly note that the TVPA con-
    templates liability against officers who do not personally execute the
    torture or extrajudicial killing, it does not follow that the Act em-
    braces liability against nonsovereign organizations. Pp. 6–8.
          (2) Petitioners also contend that legislative history supports their
    broad reading of “individual,” but “reliance on legislative history is
    unnecessary in light of the statute’s unambiguous language.” Mila-
    vetz, Gallop & Milavetz, P. A. v. United States, 559 U. S. ___, ___. In
    any event, the history supports this Court’s interpretation. Pp. 8–10.
                     Cite as: 566 U. S. ____ (2012)                     3

                                Syllabus

       (3) Finally, petitioners argue that precluding organizational lia-
  bility may foreclose effective remedies for victims and their relatives.
  This purposive argument simply cannot overcome the force of the
  plain text. Moreover, Congress appeared well aware of the limited
  nature of the cause of action it established in the TVPA. Pp. 10–11.
634 F. 3d 604, affirmed.

  SOTOMAYOR, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, THOMAS, GINSBURG, BREYER, ALITO, and KAGAN,
JJ., joined, and in which SCALIA, J., joined except as to Part III–B.
BREYER, J., filed a concurring opinion.
                        Cite as: 566 U. S. ____ (2012)                               1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                     No. 11–88
                                   _________________


ASID MOHAMAD, INDIVIDUALLY AND FOR THE ESTATE OF 

 AZZAM RAHIM, DECEASED, ET AL., PETITIONERS 

       v. PALESTINIAN AUTHORITY ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

    APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT

                                 [April 18, 2012] 


   JUSTICE SOTOMAYOR delivered the opinion of the Court.*
   The Torture Victim Protection Act of 1991 (TVPA or
Act), 106 Stat. 73, note following 28 U. S. C. §1350, au-
thorizes a cause of action against “[a]n individual” for acts
of torture and extrajudicial killing committed under au-
thority or color of law of any foreign nation. We hold that
the term “individual” as used in the Act encompasses only
natural persons. Consequently, the Act does not impose
liability against organizations.
                               I
   Because this case arises from a motion to dismiss, we ac-
cept as true the allegations of the complaint. Ashcroft v.
al-Kidd, 563 U. S. ___, ___ (2011) (slip op., at 1). Petition-
ers are the relatives of Azzam Rahim, who immigrated to
the United States in the 1970’s and became a naturalized
citizen. In 1995, while on a visit to the West Bank, Rahim
was arrested by Palestinian Authority intelligence officers.
He was taken to a prison in Jericho, where he was impris-
——————
 * JUSTICE SCALIA joins this opinion except as to Part III–B.
2            MOHAMAD v. PALESTINIAN AUTHORITY

                        Opinion of the Court

oned, tortured, and ultimately killed. The following year,
the U. S. Department of State issued a report concluding
that Rahim “died in the custody of [Palestinian Authority]
intelligence officers in Jericho.” Dept. of State, Occupied
Territories Human Rights Practices, 1995 (Mar. 1996).
  In 2005, petitioners filed this action against respond-
ents, the Palestinian Authority and the Palestine Liber-
ation Organization, asserting, inter alia, claims of torture
and extrajudicial killing under the TVPA. The District
Court granted respondents’ motion to dismiss, concluding,
as relevant, that the Act’s authorization of suit against
“[a]n individual” extended liability only to natural per-
sons. Mohamad v. Rajoub, 664 F. Supp. 2d 20, 22 (DC
2009). The United States Court of Appeals for the District
of Columbia Circuit affirmed on the same ground. See
Mohamad v. Rajoub, 634 F. 3d 604, 608 (2011) (“Congress
used the word ‘individual’ to denote only natural per-
sons”).1 We granted certiorari, 565 U. S. ___ (2011), to
resolve a split among the Circuits with respect to whether
the TVPA authorizes actions against defendants that are
not natural persons,2 and now affirm.
                             II
  The TVPA imposes liability on individuals for certain
acts of torture and extrajudicial killing. The Act provides:
     “An individual who, under actual or apparent author-
     ity, or color of law, of any foreign nation—
——————
  1 Respondents also argued before the District Court that the TVPA’s

requirement that acts be committed under authority or color of law of
a foreign nation was not met. Neither the District Court nor Court of
Appeals addressed the argument, and we offer no opinion on its merits.
  2 Compare Aziz v. Alcolac, Inc., 658 F. 3d 388 (CA4 2011) (TVPA ex-

cludes corporate defendants from liability); Mohamad v. Rajoub, 634
F. 3d 604 (CADC 2011) (TVPA liability limited to natural persons);
Bowoto v. Chevron Corp., 621 F. 3d 1116 (CA9 2010) (same as Aziz),
with Sinaltrainal v. Coca Cola Co., 578 F. 3d 1252, 1264, n. 13 (CA11
2009) (TVPA liability extends to corporate defendants).
                 Cite as: 566 U. S. ____ (2012)             3

                     Opinion of the Court

      “(1) subjects an individual to torture shall, in a civil
    action, be liable for damages to that individual; or
      “(2) subjects an individual to extrajudicial killing
    shall, in a civil action, be liable for damages to the in-
    dividual’s legal representative, or to any person who
    may be a claimant in an action for wrongful death.”
    §2(a).
The Act defines “torture” and “extrajudicial killing,” §3,
and imposes a statute of limitations and an exhaustion
requirement, §§2(b), (c). It does not define “individual.”
   Petitioners concede that foreign states may not be sued
under the Act—namely, that the Act does not create an
exception to the Foreign Sovereign Immunities Act of
1976, 28 U. S. C. §1602 et seq., which renders foreign
sovereigns largely immune from suits in U. S. courts.
They argue, however, that the TVPA does not similarly
restrict liability against other juridical entities. In peti-
tioners’ view, by permitting suit against “[a]n individual,”
the TVPA contemplates liability against natural persons
and nonsovereign organizations (a category that, petition-
ers assert, includes respondents). We decline to read
“individual” so unnaturally. The ordinary meaning of the
word, fortified by its statutory context, persuades us that
the Act authorizes suit against natural persons alone.
                             A
  Because the TVPA does not define the term “individual,”
we look first to the word’s ordinary meaning. See FCC v.
AT&T Inc., 562 U. S. ___, ___ (2011) (slip op., at 5) (“When
a statute does not define a term, we typically give the
phrase its ordinary meaning” (internal quotation marks
omitted)). As a noun, “individual” ordinarily means “[a]
human being, a person.” 7 Oxford English Dictionary 880
(2d ed. 1989); see also, e.g., Random House Dictionary
of the English Language 974 (2d ed. 1987) (“a person”);
Webster’s Third New International Dictionary 1152 (1986)
4          MOHAMAD v. PALESTINIAN AUTHORITY

                      Opinion of the Court

(“a particular person”) (hereinafter Webster’s). After all,
that is how we use the word in everyday parlance. We say
“the individual went to the store,” “the individual left
the room,” and “the individual took the car,” each time re-
ferring unmistakably to a natural person. And no one, we
hazard to guess, refers in normal parlance to an organiza-
tion as an “individual.” Evidencing that common usage,
this Court routinely uses “individual” to denote a natural
person, and in particular to distinguish between a natural
person and a corporation. See, e.g., Goodyear Dunlop
Tires Operations, S. A. v. Brown, 564 U. S. __, __ (2011)
(slip op., at 7) (“For an individual, the paradigm forum
for the exercise of general jurisdiction is the individual’s
domicile; for a corporation, it is an equivalent place, one in
which the corporation is fairly regarded as at home”).
    Congress does not, in the ordinary course, employ the
word any differently. The Dictionary Act instructs that
“[i]n determining the meaning of any Act of Congress,
unless the context indicates otherwise . . . the wor[d]
‘person’ . . . include[s] corporations, companies, associa-
tions, firms, partnerships, societies, and joint stock com-
panies, as well as individuals.” 1 U. S. C. §1 (emphasis
added). With the phrase “as well as,” the definition marks
“individual” as distinct from the list of artificial entities
that precedes it.
    In a like manner, federal statutes routinely distinguish
between an “individual” and an organizational entity of
some kind. See, e.g., 7 U. S. C. §92(k) (“ ‘Person’ includes
partnerships, associations, and corporations, as well as
individuals”); §511 (same); 15 U. S. C. §717a (“ ‘Person’
includes an individual or a corporation”); 16 U. S. C. §796
(“ ‘[P]erson’ means an individual or a corporation”); 8
U. S. C. §1101(b)(3) (“ ‘[P]erson’ means an individual or an
organization”). Indeed, the very same Congress that
enacted the TVPA also established a cause of action for
U. S. nationals injured “by reason of an act of interna-
                 Cite as: 566 U. S. ____ (2012)            5

                     Opinion of the Court

tional terrorism” and defined “person” as it appears in
the statute to include “any individual or entity capable of
holding a legal or beneficial interest in property.” Federal
Courts Administration Act of 1992, 18 U. S. C. §§2333(a),
2331(3) (emphasis added)).
                             B
  This is not to say that the word “individual” invariably
means “natural person” when used in a statute. Congress
remains free, as always, to give the word a broader or
different meaning. But before we will assume it has done
so, there must be some indication Congress intended such
a result. Perhaps it is the rare statute (petitioners point
to only one such example, located in the Internal Revenue
Code) in which Congress expressly defines “individual” to
include corporate entities. See 26 U. S. C. §542(a)(2). Or
perhaps, as was the case in Clinton v. City of New York,
524 U. S. 417, 429 (1998), the statutory context makes
that intention clear, because any other reading of “indi-
vidual” would lead to an “ ‘absurd’ ” result Congress could
not plausibly have intended.
  There are no such indications in the TVPA. As noted,
the Act does not define “individual,” much less do so in a
manner that extends the term beyond its ordinary usage.
And the statutory context strengthens—not undermines—
the conclusion that Congress intended to create a cause of
action against natural persons alone. The Act’s liability
provision uses the word “individual” five times in the same
sentence: once to refer to the perpetrator (i.e., the defend-
ant) and four times to refer to the victim. See §2(a). Only
a natural person can be a victim of torture or extrajudicial
killing. “Since there is a presumption that a given term
is used to mean the same thing throughout a statute, a
presumption surely at its most vigorous when a term is
repeated within a given sentence,” Brown v. Gardner, 513
U. S. 115, 118 (1994) (citation omitted), it is difficult in-
6            MOHAMAD v. PALESTINIAN AUTHORITY

                         Opinion of the Court

deed to conclude that Congress employed the term “in-
dividual” four times in one sentence to refer to a natural
person and once to refer to a natural person and any
nonsovereign organization. See also §3(b)(1) (using term
“individual” six times in referring to victims of torture).
  It is also revealing that the Act holds perpetrators lia-
ble for extrajudicial killing to “any person who may be a
claimant in an action for wrongful death.” §2(a)(2) (em-
phasis added). “Person,” we have recognized, often has a
broader meaning in the law than “individual,” see Clinton,
524 U. S., at 428, n. 13, and frequently includes nonnatu-
ral persons, see, e.g., 1 U. S. C. §1. We generally seek
to respect Congress’ decision to use different terms to de-
scribe different categories of people or things. See Sosa v.
Alvarez-Machain, 542 U. S. 692, 711, n. 9 (2004). Our
construction of “individual” to encompass solely natural
persons credits Congress’ use of the disparate terms;
petitioners’ construction does not.3
  In sum, the text of the statute persuades us that the Act
authorizes liability solely against natural persons.
                             III

    Petitioners’ counterarguments are unpersuasive. 

                               A
   Petitioners first dispute that the plain text of the TVPA
requires today’s result. Although they concede that an
ordinary meaning of “individual” is “human being,” peti-
tioners point to definitions of “individual” that “frame the
term . . . in distinctly non-human terms, instead placing
their emphases on the oneness of something.” Brief for
——————
  3 The parties debate whether estates, or other nonnatural persons, in

fact may be claimants in a wrongful-death action. We think the debate
largely immaterial. Regardless of whether jurisdictions today allow for
such actions, Congress’ use of the broader term evidences an intent to
accommodate that possibility.
                     Cite as: 566 U. S. ____ (2012)                     7

                          Opinion of the Court

Petitioners 18 (citing, e.g., Webster’s 1152 (defining “indi-
vidual” as “a single or particular being or thing or group
of being or things”)). Those definitions, however, do not
account even for petitioners’ preferred interpretation of “in-
dividual” in the Act, for foreign states—which petition-
ers concede are not liable under the Act—do not differ
from nonsovereign organizations in their degree of “one-
ness.” Moreover, “[w]ords that can have more than one
meaning are given content . . . by their surroundings,”
Whitman v. American Trucking Assns., Inc., 531 U. S. 457,
466 (2001), and for the reasons explained supra, petition-
ers’ definition makes for an awkward fit in the context of
the TVPA.
  Petitioners next claim that federal tort statutes uni-
formly provide for liability against organizations, a con-
vention they maintain is common to the legal systems of
other nations. We are not convinced, however, that any
such “domestic and international presumption of organi-
zational liability” in tort actions overcomes the ordi-
nary meaning of “individual.” Brief for Petitioners 16. It
is true that “Congress is understood to legislate against
a background of common-law adjudicatory principles.”
Astoria Fed. Sav. & Loan Assn. v. Solimino, 501 U. S. 104,
108 (1991). But Congress plainly can override those prin-
ciples, see, e.g., id., at 108–109, and, as explained supra,
the TVPA’s text evinces a clear intent not to subject non-
sovereign organizations to liability.4
——————
  4 Petitioners’ separate contention that the TVPA must be construed

in light of international agreements prohibiting torture and extrajudi-
cial killing fails for similar reasons. Whatever the scope of those agree-
ments, the TVPA does not define “individual” by reference to them,
and principles they elucidate cannot overcome the statute’s text. The
same is true of petitioners’ suggestion that Congress in the TVPA
imported a “specialized usage” of the word “individual” in international
law. Brief for Petitioners 6. There is no indication in the text of the
statute or legislative history that Congress knew of any such special-
ized usage of the term, much less intended to import it into the Act.
8          MOHAMAD v. PALESTINIAN AUTHORITY

                      Opinion of the Court

   We also decline petitioners’ suggestion to construe the
TVPA’s scope of liability to conform with other federal
statutes that petitioners contend provide civil remedies to
victims of torture or extrajudicial killing. None of the
three statutes petitioners identify employs the term “in-
dividual” to describe the covered defendant, and so none
assists in the interpretive task we face today. See 42
U. S. C. §1983; 28 U. S. C. §§1603(a), 1605A(c) (2006 ed.,
Supp. IV); 18 U. S. C. §§2333, 2334(a)–(b), 2337. The
same is true of the Alien Tort Statute, 28 U. S. C. §1350, so
it offers no comparative value here regardless of whether
corporate entities can be held liable in a federal common-
law action brought under that statute. Compare Doe v.
Exxon Mobil Corp., 654 F. 3d 11 (CADC 2011), with
Kiobel v. Royal Dutch Petroleum Co., 621 F. 3d 111 (CA2
2010), cert. granted, 565 U. S. ___ (2011). Finally, al-
though petitioners rightly note that the TVPA contem-
plates liability against officers who do not personally
execute the torture or extrajudicial killing, see, e.g.,
Chavez v. Carranza, 559 F. 3d 486 (CA6 2009), it does not
follow (as petitioners argue) that the Act embraces liabil-
ity against nonsovereign organizations. An officer who
gives an order to torture or kill is an “individual” in that
word’s ordinary usage; an organization is not.
                              B
   Petitioners also contend that legislative history supports
their broad reading of “individual.” But “reliance on legis-
lative history is unnecessary in light of the statute’s un-
ambiguous language.” Milavetz, Gallop & Milavetz, P. A.
v. United States, 559 U. S. ___, ___, n. 3 (2010) (slip op., at
6, n. 3). In any event, the excerpts petitioners cite do not
help their cause. Petitioners note that the Senate Report
states that “[t]he legislation uses the term ‘individual’ to
make crystal clear that foreign states or their entities
cannot be sued under this bill under any circumstances.”
                  Cite as: 566 U. S. ____ (2012)            9

                      Opinion of the Court

S. Rep. No. 102–249, p. 7 (1991) (S. Rep.); see also H. R.
Rep. No. 102–367, pt. 1, p. 4 (1991) (H. R. Rep.) (“Only
‘individuals,’ not foreign states, can be sued”). Yet that
statement, while clarifying that the Act does not encom-
pass liability against foreign states, says nothing about
liability against nonsovereign organizations. The other
excerpts petitioners cite likewise are not probative of the
meaning of “individual,” for they signal only that the Act
does not impose liability on perpetrators who act without
authority or color of law of a foreign state. See, e.g., H. R.
Rep., at 5 (“The bill does not attempt to deal with torture
or killing by purely private groups”); S. Rep., at 8 (The bill
“does not cover purely private criminal acts by individuals
or nongovernmental organizations”).
   Indeed, although we need not rely on legislative history
given the text’s clarity, we note that the history only sup-
ports our interpretation of “individual.” The version of the
TVPA that was introduced in the 100th Congress estab-
lished liability against a “person.” Hearing and Markup
on H. R. 1417 before the House Committee on Foreign
Affairs and Its Subcommittee on Human Rights and
International Organizations, 100th Cong., 2d Sess., 82
(1988). During the markup session of the House Foreign
Affairs Committee, one of the bill’s sponsors proposed an
amendment “to make it clear we are applying it to indi-
viduals and not to corporations.” Id., at 81, 87. Counsel
explained that it was a “fairly simple” matter “of changing
the word ‘person’ to ‘individuals’ in several places in the
bill.” Id., at 87–88. The amendment was unanimously
adopted, and the version of the bill reported out of Com-
mittee reflected the change. Id., at 88; H. R. Rep. No. 693,
pt. 1, p. 1 (1988). A materially identical version of the bill
was enacted as the TVPA by the 102d Congress. Although
we are cognizant of the limitations of this drafting history,
cf. Exxon Mobil Corp. v. Allapattah Services, Inc., 545
U. S. 546, 568 (2005), we nevertheless find it telling that
10         MOHAMAD v. PALESTINIAN AUTHORITY

                     Opinion of the Court

the sole explanation for substituting “individual” for “per-
son” confirms what we have concluded from the text alone.
                              C
   Petitioners’ final argument is that the Act would be
rendered toothless by a construction of “individual” that
limits liability to natural persons. They contend that pre-
cluding organizational liability may foreclose effective
remedies for victims and their relatives for any number of
reasons. Victims may be unable to identify the men and
women who subjected them to torture, all the while know-
ing the organization for whom they work. Personal juris-
diction may be more easily established over corporate than
human beings. And natural persons may be more likely
than organizations to be judgment proof. Indeed, we are
told that only two TVPA plaintiffs have been able to re-
cover successfully against a natural person—one only after
the defendant won the state lottery. See Jean v. Dorelien,
431 F. 3d 776, 778 (CA11 2005).
   We acknowledge petitioners’ concerns about the limita-
tions on recovery. But they are ones that Congress im-
posed and that we must respect. “[N]o legislation pursues
its purposes at all costs,” Rodriguez v. United States, 480
U. S. 522, 525–526 (1987) (per curiam), and petitioners’
purposive argument simply cannot overcome the force of
the plain text. We add only that Congress appeared well
aware of the limited nature of the cause of action it estab-
lished in the Act. See, e.g., 138 Cong. Rec. 4177 (1992)
(remarks of Sen. Simpson) (noting that “as a practical
matter, this legislation will result in a very small number
of cases”); 137 Cong. Rec. 2671 (1991) (remarks of Sen.
Specter) (“Let me emphasize that the bill is a limited
measure. It is estimated that only a few of these lawsuits
will ever be brought”).
                 Cite as: 566 U. S. ____ (2012)                 11

                     Opinion of the Court

                        *     *    *
  The text of the TVPA convinces us that Congress did not
extend liability to organizations, sovereign or not. There
are no doubt valid arguments for such an extension. But
Congress has seen fit to proceed in more modest steps in
the Act, and it is not the province of this Branch to do
otherwise. The judgment of the United States Court of
Appeals for the District of Columbia Circuit is affirmed.

                                                  It is so ordered.
                  Cite as: 566 U. S. ____ (2012)            1

                     BREYER, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 11–88
                          _________________


ASID MOHAMAD, INDIVIDUALLY AND FOR THE ESTATE OF 

 AZZAM RAHIM, DECEASED, ET AL., PETITIONERS 

       v. PALESTINIAN AUTHORITY ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

    APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT

                         [April 18, 2012] 


   JUSTICE BREYER, concurring.
   I join the Court’s opinion with one qualification. The
word “individual” is open to multiple interpretations,
permitting it, linguistically speaking, to include natural
persons, corporations, and other entities. Thus, I do not
believe that word alone is sufficient to decide this case.
   The legislative history of the statute, however, makes
up for whatever interpretive inadequacies remain after con-
sidering language alone. See, e.g., ante, at 9 (describ-
ing markup session in which one of the bill’s sponsors
proposed an amendment containing the word “individual”
to “make it clear” that the statute applied to “individuals
and not to corporations”); Hearing on S. 1629 et al. be-
fore the Subcommittee on Immigration and Refugee Affairs
of the Senate Committee on the Judiciary, 101st Cong.,
2d Sess., 65 (1990) (witness explaining to committee that
there would be a “problem” with suing an “independent en-
tity or a series of entities that are not governments,” such
as the Palestine Liberation Organization); id., at 75
(allaying concerns that there will be a flood of lawsuits
“because of the requirement [in the statute] that an indi-
vidual has to identify his or her precise torture[r] and they
have to be both in the United States”); see also ante, at 8–
9 (making clear that petitioners’ citations to the legislative
2          MOHAMAD v. PALESTINIAN AUTHORITY

                    BREYER, J., concurring

history “do not help their cause”). After examining the
history in detail, and considering it along with the reasons
that the Court provides, I join the Court’s judgment and
opinion.